—In a proceeding pursuant to Domestic Relations Law § 72 for grandparental visitation, the petitioner paternal grandmother appeals from an order of the Family Court, Kings County (Porzio, J.), dated February 9, 2000, which granted the mother’s application to modify her visitation.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
After the order appealed from was entered, subsequent orders further modifying the appellant’s visitation were entered by the Family Court. No appeal was taken from the subsequent orders, which supersede the order appealed from and render this appeal academic. Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.